                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:19-CR-00147-RJC-DCK
 USA                                           )
                                               )
    v.                                         )               ORDER
                                               )
 GLENDA TAYLOR-SANDERS                         )
                                               )

          THIS MATTER is before the Court upon motion of the defendant to stay the

sentencing process, (Doc. No. 44), pending resolution of her motion to withdraw her

guilty plea, (Doc. No. 43)

          IT IS, THEREFORE, ORDERED, for good cause shown, that the

defendant’s motion is GRANTED. The parties shall not be obligated to respond to

the draft Presentence Report until the motion to withdraw guilty plea is resolved.

          The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, and the United States Probation

Office.

 Signed: May 26, 2020




         Case 3:19-cr-00147-RJC-DCK Document 45 Filed 05/26/20 Page 1 of 1
